 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 476, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIO,and its business agent, William O'Brien[E. Turgeon Construction Co., Inc.]andRhode Island Chapter,Associated General Contractors of America,Inc.Case No.1-CC-P24.August 18, 1959DECISION AND ORDEROn May 8, 1959, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report, and a supporting brief.The Board i has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.As found by the Trial Examiner, it is clear that the RespondentUnion and its agent, O'Brien, instructed its members, employees ofsubcontractor Cuddigan, not to report to work on the Rhode IslandSchool of Design construction project after October 27, and thus toengage in a strike.As further found by the Trial Examiner, the evi-dence clearly establishes that the work stoppage was for the purposeof compelling Cuddigan to cease doing business with Turgeon, thegeneral contractor on the project, because of Turgeon's refusal to hiresteamfitters to maintain temporary heat on the project.Accordingly,we find, as the Trial Examiner did, that the Respondents violatedSection 8(b) (4) (A) of the Act by inducing and encouraging Cuddi-gan's employees to engage in a concerted refusal to work on the RhodeIsland School of Design project with an object of compelling Cuddi-gan to cease doing business with Turgeon.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Local 476, United Association of'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Jenkins,and Fanning].124 NLRB No. 75. LOCAL 476, UNITED ASSOCIATION OF JOURNEYMEN, ETC. 539Journeymen and Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO, and its businessagent,William O'Brien, their officers, agents, successors, and assigns,shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Joseph P. Cuddigan, Inc., or of any other employerto engage in, a strike or a concerted refusal in the course of their em-ployment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, or to per-form any services, where an object thereof is to force or requireJoseph P. Cuddigan, Inc., or any other employer or person to ceasedoing business with E. Turgeon Construction Co., Inc., or any othercompany or person.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls copies of the notice attachedto the Intermediate Report marked "Appendix." 2Copies of saidnotice to be furnished by the Regional Director for the First Region,shall, after being duly signed by the Respondents' representatives, beposted by them immediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter in conspicuous places in-cluding all places where notices to members of Local 476 are cus-tomarily posted.Reasonable steps shall be taken by the Respondentsto insure that said notices are not altered, defaced, or covered by anyother material.(b)Furnish to the Regional Director for the First Region signedcopies of the notice attached hereto marked "Appendix" for postingby Joseph P. Cuddigan, Inc., it being willing, at places where itcustomarily posts notices to its employees.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps each of the saidRespondents has taken to comply herewith.2This notice shall be amended by substitutingfor the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order."In the eventthat thisOrder isenforced by a decree of a United States Court of Appeals,there shallbe substituted forthe words"Pursuantto a Decisionand Order" the words "Pursuantto a Decree of theUnited States 'Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEUpon the dulyissued complaint of the General Counsel and the answer of theRespondents(Local 476, United Association of Journeymenand Apprentices of thePlumbing andPipefittingIndustry of the United States and Canada, AFL-CIO, anditsbusiness agent,William O'Brien,herein called Local 476 and the Union andO'Brienrespectively),a hearingin this matter was conducted by the dulydesignatedTrialExaminer in Providence,RhodeIsland, on February 17 and 18,1959.Thecomplaint as amendedat thehearing alleges in substance and the answer denies;that since on or about and after October28, 1958,theRespondentsviolated 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(b) (4) (A) of the Act by ordering, instructing, directing, and appealing toemployees of Joseph P. Cuddigan, Inc. (herein called Cuddigan), to refuse to workor perform services on, or in connection with, the construction of the Rhode IslandSchool of Design (herein called School), the general contractor of which projectwas E. Turgeon Construction Co., Inc. (herein called Turgeon), with the object offorcing or requiring Cuddigan to cease doing business with Turgeon.All partieswere represented by counsel, were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce evidence pertinent to the issues, to argueorally upon the record, and to file briefs and proposed findings of fact and con-clusions of law.Upon counsel's request an extension of time to March 30, 1959,was granted, to file briefs.No briefs were received.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF TURGEONE. Turgeon Construction Co., Inc., a Rhode Island corporation and a member ofthe Rhode Island Chapter, Associated General Contractors of America, Inc., main-tains a place of business and offices in Providence, Rhode Island, where it is engagedin business as a general contractor in the construction industry.During the past yearTurgeon purchased materials and supplies valued at more than $4,000,000 of whichmaterials and supplies valued in excess of $850,000 were shipped directly to Turgeonin Rhode Island from points outside the State of Rhode Island.During the sameperiod Turgeon performed work at places outside Rhode Island valued at above$500,000.There is no dispute, and I find, that Turgeon is engaged in commercewithin the meaning of the Act.H. THE RESPONDENTSLocal 476, United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, AFL-CIO, is a labororganization within the meaning of the Act admitting to membership employees ofJoseph P. Cuddigan, Inc., a subcontractor of Turgeon.Respondents' joint answer admits and I find that William O'Brien is business agentof Local 476 and its agent within the meaning of Sections 2(13) and 8(b)(4) (A)of the Act.III.THE UNFAIR LABOR PRACTICESIn the fall of 1957, Turgeon, as the general contractor, began construction ofthree dormitory buildings and a dining hall building for the Rhode Island School ofDesign in Providence, Rhode Island.Cuddigan was the subcontractor on the Schoolproject to install the heating equipment and apparatus.The original specifications as drafted by the project architect and made a part ofthe contract between the Rhode Island School of Design as owner and Turgeon asgeneral contractor contained the following clause with respect to "TemporaryHeat": IThe general contractor shall at his own expense provide temporary heat asrequired for the proper protection and drying out of the work.The architectshall be the sole judge as to the amount of beat necessary at all times. Tempo-rary heat shall be provided when necessary to protect the work and whendirected by the architect.By agreement between the parties an addendum to the original specificationsomitted the entire paragraph on temporary heat above quoted and replaced it withthe clause "temporary heat shall be provided by the owner."The source of heat and hot water for all school buildings was the central power-plant, about a block away from the new buildings.Underground lines from thecentral powerplant were connected with other lines installed by Cuddigan, whichin turn ran into the buildings under construction. By turning a valve (one for heat,the other for hot water situated 3 to 4 feet apart) in the building, and adjusting itso that the correct amount of pressure was carried through the lines, heat came infrom the central powerplant.1 Temporary heat is turned on to a building or to sections of a building before the heat-ing system has been completed. Its purpose is to dry out the building and to provide adegree of warmth so that the other craftsmen such as plasterers and carpenters can con-tinue their work. LOCAL 476, UNITED ASSOCIATION OF JOURNEYMEN, ETC. 541The collective-bargaining agreement between the Union and the Heating andPiping Contractors Association of the State of Rhode Island, Inc.,2 in existence atall times material hereto, relating to temporary heat contained the following clauses:Article 10: Temporary Heat.Section 1-Where theemployer is to furnishtemporaryheat, it is under-stood that the operation of the boiler and or the maintenance of suchsystem shall be the work of the steamfitter.Section 2-The rate of pay for steamfitters employed on such workshall be the prevailing journeymen's rate.Section 3-All steamfitters employed on temporary heat shall be paid atthis rate on a straight time basis.William O'Brien, business agent of the Union testified that at about 10:30 a.m. onOctober 24,1958, he visited the new dining hall building at the School project tosee if the buildings under construction were ready for temporary heat and to ascer-tain what provisions had been made for maintaining the temporary heat in relationto the above noted collective-bargaining agreement clauses regarding temporary heat.O'Brien found William Skinner,foreman for Cuddigan,and a member of theUnion,3 and asked if any plans had been made for putting attendants on the job tomaintain the temporary heat. Skinner replied that so far as he knew it was not inCuddigan's contract and he did not know if it was in Turgeon's contract.O'Brien then talked with Jacob Nigohosian,job superintendent for Turgeon at theSchool project, in the presence of Skinner,and inquired if Turgeon was going to hirea steamfitter to maintain the temporary heat.Nigohosian jokingly said,"don't tellme we have to put one on," to which O'Brien replied"yes."Nigohosian spoke withTurgeon's main office and was told the matter would be handled there. O'Brien wasalso informed that GeorgeAlfredTurgeon,also referred to as Fred Turgeon, presi-dent and supervisor of all outside construction work for Turgeon would handle thematter.Fred Turgeon testified that between 2 and 3 p.m.that day, O'Brien spoke to himon the telephone at his office.Turgeon stated that O'Brien told him that mainte-nance of temporary heat at the School project was"our work," and inquired ifTurgeon was going to hire a steamfitter for this job.Turgeon said "no"and toldO'Brien that this issue had been settled several years ago.4O'Brien then toldTurgeon that he would have to remove the steamfitters from the School project, butthat he did not want to argue the point and would "let the body decide what theircourse is going to be at a meeting the next Tuesday."O'Brien's testimony regarding the above-noted conversation accords with FredTurgeon's in most respects.At one point O'Brien was unable to recall that he askedFred Turgeon to hire a steamfitter to take care of the temporary heat.At anotherhe denied that in the course of the telephone conversation,he made any demands onFred Turgeon.On cross-examination however, O'Brien admitted that the purpose ofhis call to the School project was to see to it that steamfitters were hired to maintainthe temporary heat. Indeed, he also admitted that if steamfitters were hired toattend the system while it was being used for temporary heat, the Union would nothave had a gripe, there would have been no reason to remove the men from the job,and no dispute would have resulted.At the Union's executive board meeting on October 25, O'Brien explained in detailthe situation he encountered at the School project.After discussion a decision wasreached and entry of the same made in its minute book as follows:The Executive Board met with Business Agent William O'Brien,Saturday,October 25,1958, to discuss the situation that had arisen at the Rhode IslandSchool of Design job about maintaining the heating system with common steam-fitters for temporary heat.After a careful and lengthy study was made of thefacts of this case,the Executive Board, along with Business Agent O'Brien,have decided that in order to protect the jurisdiction of this Local,we have onealternative,to have the steamfitters working on Rhode Island School of Design2Cuddigan is a member of the Association.The Union did not have a steward on the School project.In the absence of a unionsteward the foreman, who as noted is a union member,transmits instructionsfrom thebusiness agent to the union members on the job.4Turgeon had in mind an informal settlement agreement entered into between theUnion herein and its business agent,William O'Brien, and the Rhode IslandChapter,AssociatedGeneral Contractors of America, Inc., and approved on August10, 1956, byBernard L.Alpert, Regional Director of the Board in the First Region in CaseNo. 1-CC-137. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDproject for the firm of J. P. Cuddigan Heating Contractor report for work atthe shop of J. P. Cuddigan instead of School of Design job until this can becleared up.This decision was made in view of the decision made by personsunknown which deprives the members of Local 476 of the jurisdiction the Localhas had for many years.It is significant that O'Brien never inquired of Turgeon (a party to the contract),who ordered the change in the original specifications regarding temporary heat. This,in spite of the fact that O'Brien admitted he "could have known" from his pastexperience, that Fred Turgeon was the person who would have had a hand inchanging the original specifications.At about 10:30 a.m. on October 27 O'Brien talked with Skinner, in the presence,ofDouglas Brunt, another Cuddigan employee on the School project and a unionmember.O'Brien told the men that on the orders of the union executive board,they were to make sure that everything was locked up and secured at 4:30 p.m. theend of the workday; that they were then to leave the School job and not come backuntil they heard from him.O'Brien told Skinner to make certain the two otherCuddigan employees on the job received his instructions.Skinner testified that O'Brien told him and Brunt that if Cuddigan did not haveany work for the men he would find work for them.O'Brien subsequently met Cuddigan and told him what had transpired and theaction taken by the Union's executive board.Skinner called Cuddigan's office near quitting time and was told to lock up thetoolboxes and to report to the shop the next morning, that Cuddigan had consider-able other work to be done.When Skinner left the job that day he met Fred Turgeon, who asked if the steam-fitters were walking off the job. Skinner replied that he guessed they were. Turgeonasked if it was because of the temporary heat. Skinner replied "I suppose so."Skinner added that it was not his idea to take the men off, he was merely followinginstructions.The Cuddigan employees did not work on the School project for 5 or 6 weeksafter October 27 .5ConclusionsUnder Section 8(b) (4) (A) of the Act, it is unlawful for a labor organization oritsagents "to induce or encourage the employees of any employerto engage in astrike" for the purpose of compelling any employer "to cease doing business withany other person."That Respondent Union and its agent, O'Brien, instructed its members, employeesof Cuddigan, not to report to work on the School project after the finish of businesson October 27, thus engaging in a strike is clear and requires no further discussion.The Respondent Union contends as O'Brien testified, that the purpose of thelatter's visit to the School project and his telephone call to Fred Turgeon was "tofind out who made the ruling that we [Union] would not have the work that right-fully belonged to us."However, his admission that he went to the School project tosee to it that steamfitters were hiredtomaintaintemporary heat and his furtheradmission that if steamfitters had been hired to attend the system while it was beingused for temporary heat, the Union would not have had a gripe and "there wouldbe no reason to take any men off; there would be no dispute," are evidence whichclearly establishes that the work stoppage at the School project was designed for nopurpose other than to compel Cuddigan to cease doing business with Turgeon.I so find.It is unnecessary to resolve whatever conflict there is between the testimony ofTurgeon and O'Brien in order to determine if the Union had a dispute with Turgeon.InN.L.R.B. v. Washington-Oregon Shingle Weavers' District Council (Sound ShingleCo.), 211 F. 2d 149 (C.A. 9), the court found without merit the Union's argumentthat there was no evidence of a dispute between it and the Canadian plants whichprovided the "unfair" shingles, which the Union would not allow Sound Shingleemployees (unionmembers) to work on. It held "if that were true it would notmake the Union's conduct any more excusable." Further, the courtin its opinionsetting forth the prohibited object of the boycott as it is stated in the statute, said"That is a prohibited object whether the Union has or has not had a dispute withc By stipulation between the parties approved by 'United States District Judge EdwardW. Day for the District of Rhode Island on November 24, 1958, the strike or cessation ofwork by Cuddigan employees on the School project was called off pending final adjudica-tion by the Board of the matters before itin the instant proceeding. LOCAL 476, UNITED ASSOCIATION OF JOURNEYMEN, ETC. 543such `other producer, processor, or manufacturer.' In fact if the object is sought,not because of any dispute, but merely because the Union dislikes the other pro-ducer for any reason, or for no reason, the conduct would appear even morereprehensible."InN.L.R.B. v. Local 11, United Brotherhood of Carpenters & Joiners of America,et al. (General Millwork Corp.),242 F. 2d 932 (C.A. 6), the court held "the factthat there was not an active labor dispute between the Respondents and the pro-ducers of the doors would not serve to immunize the Respondents from the terms ofthe Act, which neither literally nor implicitly requires the existence of such a disputeas a condition of its operation."The fact that the strike of Cuddigan's employees did not interfere with the progressof construction at the School project is of no consequencesThe Board and thecourts have consistently held unlawful inducement and encouragement violates theAct whether or not it is effective. SeeEau Claire and Vicinity Building and Con-struction Trades Council,122 NLRB 1341;Del Mar Cabinet Company, Inc.,121NLRB 1117;N.L.R.B. v. Associated Musicians Local 802, A.F.L.,226 F. 2d 900(C.A. 2).Accordingly, in view of the foregoing, and upon the record as a whole,I find that the Union and its agent, O'Brien, violated Section 8(b) (4) (A) of theAct by inducing and encouraging Cuddigan's employees to engage in a concertedrefusal to work on the School project with an object of compelling Cuddigan tocease doing business with Turgeon.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.E. Turgeon Construction Co., Inc., and Joseph P. Cuddigan, Inc., are and havebeen at all times material to this proceeding, employers within the meaning ofthe Act.2.Local 476, United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada, AFL-CIO, has beenat all times material to this proceeding, a labor organization within the meaningof the Act.3.William O'Brien is and has been at all times material to this proceeding thebusiness agent of Local 476 and its agent within the meaning of Sections 2(13) and8(b) (4) (A) of the Act.4.Local 476 and its agent, O'Brien, have induced or encouraged employees ofCuddigan to engage in a strike or concerted refusal in the course of their employ-ment to perform services with the object of forcing or requiring Cuddigan to ceasedoing business with Turgeon and have thereby engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, it shallbe recommended that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.[Recommendations omitted from publication.]In the cross-examination of Nigohosian, it was brought out that Turgeon completedthe construction of the buildings within the time called for in its contract, in spite ofthe strike.APPENDIXNOTICE TO ALL MEMBERSOF LOCAL476,UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITEDSTATES ANDCANADA, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our members that:WE WILL NOT engage in,or induce or encourage the employees of Joseph P.Cuddigan,Inc., or of any other employer,to engage in a strike or concertedrefusal in the course of their employment to perform services,where an object 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof is to force or require Joseph P.Cuddigan,Inc., or any other employeror person to cease doing business with E. Turgeon Construction Co., Inc., orany other company or person.LOCAL 476,UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPE-FITTING INDUSTRY OF THE UNITED STATES ANDCANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(WILLIAM O'BRIEN,Business Agent)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced, or coveredby any other material.The H. K. Ferguson CompanyandHerbert F. RobertsandUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,The Tuscaloosa and Vicinity District Council of Tuscaloosaand Selma, Alabama,and Carpenters and Millwrights LocalUnion No. 1337, Parties to the ContractUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO,The Tuscaloosa and Vicinity District Council ofTuscaloosa and Selma,Alabama,and Carpenters and Mill-wrights Local Union No. 1337andHerbert F.RobertsandThe H.K. Ferguson Company, Party to the Contract.CasesNos. 15-CA-1025 and 15-CB-195.August 18, 1959DECISION AND ORDEROn April 30, 1959, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report.A brief in supportof its exceptions was also filed by the Respondent Company.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the124 NLRB No. 70.